DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00282-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



WAL MART STORES, INC.,§
	APPEAL FROM THE 392ND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

DEBRA HALL,
APPELLEE§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	The parties hereto have filed a joint motion to dismiss this appeal.  That motion has been
signed by counsel for all parties and represents that the parties have entered into a settlement
agreement that disposes of all issues presented for appeal.  Because the parties have met the
requirements of Tex. R. App. P. 42.1(a)(1), the motion is granted, and the appeal is dismissed with
prejudice.	

Opinion delivered May 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.







(DO NOT PUBLISH)